Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered July 12, 1994, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that he was entitled to notice, pursuant to CPL 710.30, of the initial identification of him by one of the complainants (see, CPL 470.05 [2]). In any event, the identification was not subject to notice pursuant to CPL 710.30 since the prosecution did not intend to offer evidence of it at trial (see, People v Goodson, 57 NY2d 828; People v Degrijze, 194 AD2d 801).
We find that the portions of the defendant’s statement relating to uncharged crimes were properly admitted into evidence on the issues of intent, acting in concert, and a common scheme or plan (see, People v Carter, 77 NY2d 95, cert denied 499 US 967; People v Alvino, 71 NY2d 233).
*408The defendant received the effective assistance of counsel (see, People v Ellis, 81 NY2d 854; People v Rivera, 71 NY2d 705).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., Thompson, Santucci and Florio, JJ., concur.